                      1   KUTAK ROCK LLP
                          Jacob Song (SBN 265371)
                      2   jacob.song@kutakrock.com
                          5 Park Plaza, Suite 1500
                      3   Irvine, CA 92614-8595
                          Telephone: (949) 417-0999
                      4   Facsimile: (949) 417-5394
                      5   Nicole Moriarty (PHV Forthcoming)
                          Nicole.Moriarty@kutakrock.com
                      6   1625 I St., NW, Suite 800
                          Washington, DC 20006
                      7   Telephone: (202) 828-2446
                          Facsimile: (202) 828-2488
                      8
                          Attorneys for Defendant
                      9
                          MDR GROUP, LLC d/b/a #250—America’s
                  10      Mobile Speed Dial, erroneously sued as
                          Mobile Direct Response
                  11
                                               UNITED STATES DISTRICT COURT
                  12
                                              EASTERN DISTRICT OF CALIFORNIA
                  13
                                                      SACRAMENTO DIVISION
                  14

                  15
                          TERRY STRANGE, an individual,          Case No. 2:19-CV-00135-TLN-CKD
                  16      on behalf of all others similarly
                          situated,                              Assigned for All Purposes to:
                  17                                             Hon. Judge Troy L. Nunley
                                         Plaintiff,              Courtroom 2, 15th Floor
                  18
                                v.                               ORDER GRANTING A 90-DAY
                  19                                             STAY AND VACATING THE
                          MDR GROUP, LLC d/b/a #250—             AMENDED PRETRIAL
                  20      America’s Mobile Speed Dial,           SCHEDULING ORDER (ECF 20)
                          erroneously sued as Mobile Direct
                  21      Response, and Does 1-100,              [Filed concurrently with the Joint
                          inclusive,                             Stipulation to Stay Proceedings Pending
                  22                                             Settlement]
                                         Defendant.
                  23

                  24

                  25

                  26
                  27

                  28
K UTAK R OCK LLP
                                                                        CASE NO.: 2:19-CV-00135-TLN-CKD
 ATTO RNEY S AT LAW                                      ORDER ON JOINT STIPULATION TO STAY PROCEEDINGS
       IRVINE
                                                                                    PENDING SETTLEMENT
                      1   PURSUANT TO THE STIPULATION OF THE PARTIES AND GOOD CAUSE
                      2   APPEARING:
                      3         Court orders as follows:
                      4         1.     Proceedings in the above-captioned matter shall be stayed for all
                      5   purposes other than as may be required under Federal Rule of Civil Procedure 23(e)
                      6   for a period of ninety (90) days unless earlier termination of the stay is requested by
                      7   a Party in the case and approved by the Court;
                      8         2.     An extension of the stay may be requested by the Parties for good cause
                      9   shown;
                  10            3.     The Amended Pretrial Scheduling Order (ECF 20) and all dates and
                  11      deadlines provided therein is hereby vacated.
                  12            4.     Not later than seven (7) days following entry of any Order lifting
                  13      the stay (by Party request, stipulation, or at the expiration of 90 days), the
                  14      Parties shall submit a joint proposed scheduling order to the Court for the
                  15      Court's consideration.
                  16

                  17            IT IS SO ORDERED.
                  18

                  19      Dated: September 6, 2019
                  20
                  21

                  22                                                       Troy L. Nunley
                                                                           United States District Judge
                  23

                  24

                  25

                  26
                  27

                  28
                                                                   -2-       CASE NO.: 2:19-CV-00135-TLN-CKD
K UTAK R OCK LLP
 ATTO RNEY S AT LAW                                        ORDER ON JOINT STIPULATION TO STAY PROCEEDINGS
       IRVINE
                                                                                      PENDING SETTLEMENT
